Title: From Benjamin Franklin to Jane Mecom, 24 December 1767
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister
London, Dec. 24. 1767
I have received yours of Oct. 23. and condole with you most affectionately in the Affliction you must have suffered by the Loss of so valuable and so amiable a Child. The longer we live we are expos’d to more of these Strokes of Providence: but tho’ we consider them as such, and know it is our Duty to submit to the Divine Will, yet when it comes to our Turn to bear what so many Millions before us have borne, and so many Millions after us must bear, we are apt to think our Case particularly hard, Consolations however kindly administred seldom afford us any Relief, Natural Affections will have their Course, and Time proves our best Comforter. This I have experienc’d myself. And as I know your good Sense has suggested to you long before this time, every Argument, Motive and Circumstance that can tend in any degree to relieve your Grief, I will not by repeating them renew it. I am pleas’d to find that in your Troubles you do not overlook the Mercies of God, and that you consider as such the Children that are still spar’d to you. This is a right Temper of Mind, and must be acceptable to that beneficent Being, who is in various Ways continually showring down his Blessings upon many, that receive them as things of course, and feel no grateful Sentiments arising in their Hearts on the Enjoyment of them.

You desire me to send you all the political Pieces I have been the Author of. I have never kept them. They were most of them written occasionally for transient Purposes, and having done their Business, they die and are forgotten. I could as easily make a Collection for you of all the past Parings of my Nails. But I will send you what I write hereafter; and I now enclose you the last Piece of mine that is printed. I wrote it at a Friend’s House in the Country who is of the Treasury, if possible to do some Service to the Treasury, by putting a little out of Countenance the Practice of encouraging Smugglers in buying their Commodities. But I suppose it did very little.
Probably the Gentleman has called on you with the small Sum I mention’d; if not, I would not that you should call upon him for it; and therefore do not give you his Name.
Mrs. Stevenson is glad to learn that the Things she sent you were suitable and pleas’d. You mention that you should write for more per Capt. Freeman. We suppose you did not then know, that your People would resolve to wear no more Millenery. He is not yet arriv’d. Pray are those Resolutions like to be steadily stuck to?
My Love to Jenny, and all our Relations and Friends, and believe me ever Your affectionate Brother
B Franklin